DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/09/2022 and 02/08/2022 has been entered.
	Claim status
The examiner acknowledged the amendment made to the claims on 01/09/2022.
Claims 1-2, 4-7, 9-10 and 12-23 are pending in the application. Claims 1, 5, 7 and 17 are currently amended. The rest of the claims are previously presented. Claims 1-2, 4-7, 9-10 and 12-23 are hereby examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities: “ascorbate anions” and “isoascorbate anions” in line  9-10 should read “ascorbate ions” and “isoascorbate ions” for consistency. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “ascorbate anions” and “isoascorbate anions” in the last clause should read “ascorbate ions” and “isoascorbate ions” for consistency. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “ascorbate anions” and “isoascorbate anions” in line 9-10 should read “ascorbate ions” and “isoascorbate ions” for consistency. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “ascorbate anions” and “isoascorbate anions” in line 9-10 should read “ascorbate ions” and “isoascorbate ions” for consistency. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: in line 3-4,  “the ratio of potassium ions to ascorbate and/or potassium ions to ascorbate isoascorbate ions” should read “the ratio of potassium cations to ascorbate ions  and/or potassium cations to isoascorbate ions”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “a mixture of solvents” should read “the mixture of solvents”. Appropriate correction is required.
Claims 20-21 are objected to because of the following informalities:  there is no amendment made to the claims but the marking (e.g., strike-through) is showing. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: in line 3-4,  “the ratio of potassium ions to ascorbate and/or potassium ions to ascorbate isoascorbate ions” should read “the ratio of potassium cations to ascorbate ions and/or potassium cations to isoascorbate ions”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPGPub 2005/0084602 A1) in view of Antle et al. (USPN 2,628,905).
With respect to claims 1, 6 and 18, Chen et al. teach a produce preservative, which extends the shelf life of fresh produce, comprising a preservative cation such as a potassium ion, and ascorbate ions or isoascorbate ions (e.g., erythorbate ions), wherein the ascorbate ions or isoascorbate ions and the potassium preservative cation are present in an ion or mole ratio of ascorbate ions or isoascorbate ions to preservative cation of from 0.2:1 to 8:1 ([0009]; [0016]; [0025]; and claim 1). The source of the preservative cation (e.g. potassium) is a salt of a preservative cation, wherein salts of preservative cations are carbonates [0017]. The source of the ascorbate ion is ascorbic acid or an ascorbate salt, and the source of the isoascorbate ion is isoascorbic acid or an isoascorbate salt [0018]. For instance, Chen et al. disclose examples of produce preservatives comprising potassium carbonate (K2CO3) and ascorbic acid (Example 1a: [0046]; Example 2a: [0048]; Example 10c: [0104]; Example 12b: [0111]; also see Tables 1 and 2). It would have been obvious to use compositions comprising potassium carbonate as the source of the potassium cations, and ascorbic acid or an ascorbic acid salt ascorbate ions or isoascorbic acid or an isoascorbic acid salt as the source of ascorbate ions or isoascorbate ions , respectively, since Chen et al. teach that these anions and cations in the ratio of 0.2:1 to 8:1, form suitable produce preservative compositions. Therefore, Chen et al. suggest a molar ratio of potassium cations to ascorbate anions or isoascorbate that overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Chen et al. disclose that the produce preservative is preferably a solution which contains: water; a preservative cation such as potassium, and ascorbate ions or isoascorbate ions ((0016)]). Even though Chen et al. disclose that the produce preservative is preferably a solution, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123 |) Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123 I) Furthermore, Chen et al. also disclose that when added to water the ascorbic acid disassociates into an ascorbate ion and the salt of the preservative cation disassociates into the preservative cation [0019]. However, Chen et al. fail to expressly disclose wherein the above described produce preservative comprising the molar ratio of potassium cations to ascorbate anions as recited above is in a solid composition.
Antle et al. teach a water soluble compound which prevents discoloration of fruits and vegetables, wherein the composition may comprise ascorbic acid as part of a replacement for citric acid and potassium carbonate (column 1, lines 42-46; column 3, lines 16-27 and 36-40). According to Antle et al., for convenience it is best to prepare the mixture as a dry product (solid composition) which, when ready for use, may easily be dissolved in water (column 2, lines 49-51).
Both Chen et al. and Antle et al. teach produce preservative compositions that may comprise potassium carbonate and ascorbic acid, wherein the compositions may be in solution form. Given that Chen et al. that the potassium (preservative) cation and the ascorbic acid disassociate when added to water and given that Antle et al. teach forming dry preservative products that are easily dissolved, it would have been obvious to form a solid composition comprising the potassium carbonate and source of ascorbic ions or isoascorbate ions wherein the molar ratio of potassium cation to ascorbate anions/isoascorbate are in the ratio as suggested by Chen et al. This is because Antle et al. teach that solid compositions were also a suitable form of preservative compositions, and are capable of being dissolved in water to form a produce preservative solution.
Regarding claim 2, Chen et al. as modified by Antle et al. teach the solid composition as recited above with respect to claim 1. Furthermore, Chen et al. disclose that the produce preservative has a chloride concentration of most preferably not greater than 0.01% by weight of the dry ingredients [0028].
Regarding claim 4, Chen et al. as modified by Antle et al. teach the solid composition as recited above with respect to claim 1. In addition, Chen et al. teach that the produce preservative may comprise gelling agents, film forming agents, waxes, gums, polysaccharides, lipids, emulsifiers, lecithin, protein, or individual amino acids in concentrations no greater than 5% ([0034]-[0035]). Thus, it would have been obvious to use one or more of these ingredients in the composition.
Claims 5, 7, 9-10, 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPGPub 2005/0084602 A1).
With respect to claim 5, Chen et al. teach the produce preservative as recited above comprising potassium carbonate as the source of potassium cations, and ascorbic acid or salt thereof as the source of ascorbate ions or isoascorbic acid or salt thereof as the source of isoascorbate ions, and wherein the molar ratio of potassium cations to ascorbate/isoascorbate anions overlaps with the claimed range. Chen et al. disclose that the produce preservative is preferably a solution comprising water [0016]. Given that Chen et al. teach the produce preservative comprising the claimed ingredients in the claimed amounts as recited above, comprising a percentage of dry ingredients exclusive of water, the reference is considered to teach the claimed aqueous solution.
With respect to claims 7, 9, 16-17 and 20, Chen et al. teach a method of preserving fresh produce with a produce preservative, wherein the invention also relates to fresh produce preserved with the produce preservative ([0009] and [0011]). The method comprises: providing a solution of produce preservative comprising: water, a preservative cation such as a potassium ion and ascorbate ions or isoascorbate ions, wherein the ascorbate ions/isoascorbate ions and the potassium preservative cation are present in an ion or mole ratio of ascorbate ions/isoascorbate ions to preservative cation of from 0.2:1 to 8:1; and applying said produce preservative to produce ([0009]; [0016]; [0025]; and claim 1). The source of the preservative cation (e.g. potassium) is a salt of a preservative cation, wherein salts of preservative cations are carbonates [0017]. The source of the ascorbate ion is ascorbic acid or an ascorbate salt, and the source of the isoascorbate ion is isoascorbic acid or an isoascorbate salt [0018]. For instance, Chen et al. disclose examples of produce preservatives comprising potassium carbonate (K2CO3) and ascorbic acid (Example 1a: [0046]; Example 2a: [0048]; Example 10c: [0104]; Example 12b: [0111]; also see Tables 1 and 2). It would have been obvious to use compositions comprising potassium carbonate and ascorbic acid or an ascorbic acid salt as the source of the potassium cations and ascorbate ions, respectively, since Chen et al. teach that these anions and cations in the ratio of 0.2:1 to 8:1, form suitable produce preservative compositions. Therefore, Chen et al. suggest a molar ratio of potassium cations to ascorbate anions or isoascorbate anions that overlap with the claimed range. According to Chen et al., the produce preservative is preferably a solution [0016], with a dry ingredients content [0020].
Regarding claims 7 and 20, given that Chen et al. disclose the produce preservative as recited above, wherein the percentage of dry ingredients, exclusive of water, can be up to 100% [0020], the reference is considered to teach both a solids content (dry ingredients) and the addition of water (solvent) to form a solution. Therefore, regarding the limitations of a solid composition dissolved in the solvent as recited in claim 7 and preparing the solution by dissolving the solid composition in the solvent as recited in claim 20, “selection of any order of mixing ingredients is prima facie obvious.” In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV C.)
Regarding claims 16 and 17, Chen et al. teach that the fresh produce may include fruits and vegetables such as avocado, apples, pears, potatoes, tomatoes, eggplants, onions, cabbage, cucumbers, celery, lettuce, and mushrooms [0012].
Regarding claim 10, Chen et al. teach the method as recited above with respect to claim 9. Furthermore, Chen et al. disclose that the produce preservative has a chloride concentration of most preferably not greater than 0.01% by weight of the dry ingredients [0028].
Regarding claim 12, Chen et al. teach the solution of the solid composition comprising water as recited above with respect to claim 5. Furthermore, where Chen et al. disclose a preservative solution comprising 2.5% to 10% of a preservative cation- ascorbate [0026], the balance is considered to be water.
Regarding claim 13, Chen et al. teach the solution of the solid composition comprising water as recited above with respect to claim 5. The produce preservative solution contains from 0.375% to 6% preservative cation salt and from 2% to 5% ascorbic acid [0024]. Furthermore, given that the molar ratios of potassium cations to ascorbate anions overlap with the claimed range, the respective weight percentages would also be expected to overlap with the claimed ranges.
Regarding claim 14, Chen et al. teach the solution of the solid composition comprising water as recited above with respect to claim 5. The pH range of the produce preservative solution is preferably from 3 to 7.5 [0027]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Regarding claim 15, Chen et al. teach the method as recited above with respect to claim 7. Chen et al. teach that the produce preservative is applied using conventional techniques such as spraying, sprinkling, and dipping [0013].
Regarding claims 19 and 22, Chen et al. teach the method as recited above with respect to claim 7 and the fresh produce preserved as recited above with respect to claim 17, respectively. It would have been obvious to use drinking water as part of the produce preservative solution which comprises water, since drinking water is a suitable source of water. Given that Chen et al. disclose that the molar ratio is based on the potassium (preservative) cations and ascorbate ions added to water ([0009]; [0019)), it would have been obvious to not consider potassium cations stemming from drinking water in the determination of the ratio, since Chen et al. also disclose the percentage of the dry ingredients, exclusive of water [0020].
Regarding claim 21, Chen et al. teach the method as recited above with respect to claim 7, wherein the produce preservative has a chloride concentration of most preferably not greater than 0.01% by weight of the dry ingredients [0028]. In addition, it would have been obvious to use drinking water as part of the produce preservative solution which comprises water, since drinking water is a suitable source of water. Given that the chloride concentration in the produce preservative of Chen et al. of not greater than 0.01% by weight is based on the dry ingredients or solid composition, one having ordinary skill in the art would have understood that the low amount of chloride anions required in the dry ingredient composition is independent and separate from the amount of chloride anions present in the water portion of the preservative.

Response to Declaration
The declaration under 37 CFR 1.132 filed 02/08/2022 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
The examiner notes that the declaration filed 02/08/2022 is essentially the duplication of the declaration filed 01/01/20212, except that in the declaration filed 02/08/2022, declarant has specified the amount of apple samples being tested (e.g., para. 8).
However, for the reasons set forth on pages 10-14 of the office action mailed 01/08/2021, and on page10-14 of the examiner’s answer mailed 11/09/2021, the showing is determined not be sufficient in rebutting the prima facie case of obviousness. In particular, applicant has failed to explain why there is a contradiction between the Chen result and applicant’s result in recreating Chen, that applicant has not explained what standard or tool is used to measure browning without introducing subjectivity, that applicant has not shed light on why the showing in the declaration and the examples in the specification are not consistent, and that the showing is not commensurate in scope with the claims (for example, the showing is for ascorbate but the claim discloses both ascorbate and isoascorbate). 
Examiner further notes that in the declaration, declarant asserts that Inv. Sol 3 represents the claimed composition, and has praised Inv. Sol 3 for showing an unexpected result (see para. 9-11). Applicant is remined that Inv. Sol 3 has a K/Asc ratio of 1: 0.95, which is outside of the amended claimed range of 1: 0.78 to 1:0.5 as recited in claim 1. On the other hand, if Inv. Sols 3 has shown an unexpected result as asserted by the declarant but the ratio of K/Asc in the Inv. Sol 3 is not within the claimed range, declarant is somehow suggesting the claimed ratio of 1: 0.78 to 1:0.5 is not critical at all.

Response to Arguments
Applicant's arguments filed 01/09/2022 and 02/08/2022 have been fully considered but they are not persuasive. 
Regarding the unexpected result asserted by the applicant on pages 8-9 of the Remarks filed 01/09/2022, applicant is invited to refer to pages 10-14 of the office action mailed 01/08/2021, pages 10-14 of the examiner’s answer mailed 11/09/2021, and “response to declaration” above for examiner’s reasoning that the showing is not sufficient in rebutting the prima facie case of obviousness.
Applicant argues that on page 2 of the Remarks filed 02/08/2022 that the supplemental declaration has specified the number of samples being tested.
Applicant’s argument is acknowledged. However, for the reason set forth above (e.g., pages 10-14 of the office action mailed 01/08/2021, pages 10-14 of the examiner’s answer mailed 11/09/2021, and “response to declaration” above), the examiner has determined the two declarations are not sufficient in rebutting the prima facie case of obviousness.
Applicant argues on page 2-3 of the Remarks that a skilled artisan would reasonably extrapolate the browning results obtained with apples to other fruits and vegetables, for the reason that Chen has shown that results on potato is similar to that of apple. 
Applicant’s argument is acknowledged. However, for the reason set forth above (e.g., pages 10-14 of the office action mailed 01/08/2021, pages 10-14 of the examiner’s answer mailed 11/09/2021, and “response to declaration” above), the examiner has determined the two declarations are not sufficient in rebutting the prima facie case of obviousness.

Pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Aversano US Patent No. 4,476,112 
Salminen US Patent No. 9,426,998
Liu EP1574135 A1
Aversano teaches a composition for treating fruit and vegetable to maintain the color and to preserve the same comprising, inter alia, ascorbic acid or the salts thereof, and potassium carbonate (ab; column 1, line 64- column 2, line 8).
Salminen teaches a solution for preserving minimally processed fruits and vegetables comprising, inter alia, ascorbic acid, isoascorbic acid or salts thereof, and potassium carbonate (column 3, line 63-column 4, line 5).
Liu teaches a method for preserving fruits or vegetables comprising, inter alia, contacting the fruits or vegetables with a solution comprising ascorbic acid, sodium isoascorbate or a mixture thereof, and potassium carbonate ([0001; 0022; 0024]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793